Citation Nr: 0117912	
Decision Date: 07/09/01    Archive Date: 07/16/01	

DOCKET NO.  94-48 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
eczematoid dermatitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral weak feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from October 1939 
through September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the veteran's claims for 
ratings in excess of 10 percent for eczematoid dermatitis and 
bilateral weak feet. 

A July 1999 RO decision granted an increased evaluation for 
eczematoid dermatitis, from 10 to 30 percent, effective from 
August 19, 1992 or the date of receipt of the claim for an 
increased rating.  As the 30 percent rating is less than the 
maximum rating available, the claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained 
including VA examinations of the veteran's service-connected 
disabilities.

2.  The veteran's service-connected eczematoid dermatitis is 
manifested by extensive lesions with marked disfigurement, 
but there is no medical evidence of ulceration or extensive 
exfoliation or nervous manifestations, or exceptionally 
repugnant disfigurement.

3.  The veteran's service-connected bilateral foot disorder 
is manifested by pain or tenderness in the arches and over 
the proximal foot at the ankle, with X-ray evidence of 
moderate pes planus and hallux valgus; there is no objective 
evidence of marked deformity, accentuated pain on 
manipulation and use, swelling on use, characteristic 
callosities, or other findings consistent with more than 
moderate functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for eczematoid dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.118, Diagnostic Code 7806 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral weak feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The veteran contends that his service connected skin and 
bilateral foot disorders are more disabling than currently 
evaluated.  The Board is satisfied that all relevant facts 
have been properly developed, and no further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
connection, it is apparent that the RO notified the claimant 
and his representative of the medical evidence needed to 
substantiate the claims in its rating decision and statement 
of the case, and the Board finds that the VA skin and foot 
examinations performed in recent years, which evaluated the 
status of the veteran's disabilities, are adequate for rating 
purposes.  There is no indication within the record that he 
was unaware of the applicable laws and regulations governing 
the ratings of the disabilities at issue or of what evidence 
was necessary to support entitlement to increased ratings.  
Furthermore, the RO undertook efforts to obtain all available 
evidence necessary to substantiate his claims.  Accordingly, 
the Board finds that VA has satisfied its duties to notify 
and assist the appellant with respect to the claims of 
entitlement to increased ratings for his skin and bilateral 
foot disabilities. 

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions of the rating 
schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as this can be practicably determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that the use of the terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not necessarily 
dispositive of an issue; all evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.  

The veteran's eczematoid dermatitis has long been evaluated 
by analogy by reference to the schedular criteria for eczema.  
Dermatitis with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area warrants a 
noncompensable evaluation.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
warrants a 10 percent evaluation.  With exudation or itching 
constant, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation.  With ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement 
warrants a 50 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 

The veteran's bilateral weak feet have long been rated by 
analogy to the schedular criteria for acquired flatfoot.  
Flat feet (pes planus) which is mild with symptoms relieved 
by a built-up shoe or arch support warrants a noncompensable 
evaluation.  Flat feet which are moderate with the weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation.  Flat feet with severe symptoms, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
with accentuated pain on manipulation and use, an indication 
of swelling on use, and with characteristic callosities, 
warrants a 20 percent evaluation for one foot or a 30 percent 
evaluation for both feet.  Flat feet with pronounced symptoms 
including marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, and not improved 
by orthopedic shoes or appliances, warrants a 30 percent 
evaluation for one foot or a 50 percent evaluation for both 
feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Evaluation of Eczematoid Dermatitis:  The veteran requested 
an increased evaluation for his service-connected dermatitis 
in August 1992.  An October 1992 VA examination recorded 
erythematous and papular skin lesions scattered on the scalp, 
upper extremities, anterior and posterior chest and both 
hands.  The diagnoses were seborrhea of the scalp, xerosis, 
and lichen planus.  

In January 1994, a VA examination found no definite blister 
skin lesions on the body but multiple papular skin lesions on 
the back.  There were a few erythematous skin lesions on both 
hands and forearms and the skin in these areas was thickened.  
There was no evidence of tinea pedis of the feet but the 
great toenail had a very mild onychomycosis.  The diagnosis 
was chronic dermatitis, a history of dermatophytosis of the 
hands and feet, and onychomycosis of the left index finger 
and toenail, and very mild onychomycosis of the left great 
toenail.  

In March 1995, a VA examination revealed a rash on the back 
and the anterior part of the chest and trunk.  There was also 
a rash of both feet and ankles.  The diagnosis was recurrent 
chronic dermatitis, probably eczematoid dermatitis of the 
hands and feet, and probably seborrheic dermatitis of the 
trunk, and questionable atrophic dermatitis.  

A VA examination of February 1996 noted that the veteran had 
developed recurrent pustules on the face.  He was being 
followed in the dermatology clinic.  He was currently using 
five medications including topical applications and 
Erythromycin.  The veteran reported having flare-ups with 
significant itching.  Topical applications were reported as 
helping to some degree.  There were some red blotches on the 
face and multiple old scars around the neck.  There was a 
blotchy red macular rash on the central chest and on the 
back.  The hands were fairly clear of lesions except for 
excoriations, dry skin, old scars and brown and purple 
discolored areas from broken skin capillaries.  The skin 
disorder was described as being a recurrent eczema-like rash 
affecting both hands and feet and sometime extending into the 
lower leg and up near the elbows.  There was also a pustular 
skin condition affecting the posterior lateral neck and lower 
posterior scalp.  There was also a fine macular pruritic rash 
of the chest and back with several small pustules present.  
The diagnosis included chronic recurrent skin condition of 
undetermined etiology.  Also included with this examination 
were a series of color photographs.  The VA examination 
report itself provided a good description of the veteran's 
current skin disorder and while these photographs confirm 
fairly significant and arguably marked disfigurement, they do 
not confirm a degree of disfigurement which could fairly be 
characterized as "exceptionally repugnant."  

In July 1999, the RO issued a rating decision which granted 
the veteran an increased evaluation for his service-connected 
dermatitis from 10 to 30 percent disabling, effective from 
the date of receipt of his claim for an increases rating         
(August 19, 1992).  

In October 1999, the veteran was provided another VA 
dermatological examination.  He continued to use multiple 
medications and it was recorded that these relieved the 
itching and controlled the eruptions to some extent.  There 
was mild focal scaling of the feet, the hands were atrophic 
and erythematous and there were scattered papules and crusts 
on the face and neck.  There was a patchy scaling in the 
scalp and on the chest.  The diagnoses included tinea pedis, 
tinea unguium (toenails), tinea palmaris, acne rosacea, 
seborrhea capitis, and seborrheic dermatitis.  This physician 
noted that the veteran's dermatoses were in good to fair 
condition with present treatment.  

Upon review of the clinical evidence on file and of the 
schedular criteria for evaluation of the veteran's chronic 
skin condition, the Board concludes that the veteran's 
overall level of disability is best characterized by the 
criteria provided for his presently assigned 30 percent 
evaluation.  The rating criteria provides that a 30 percent 
evaluation is warranted for a chronic skin disorder with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  The evidence clearly reveals that the veteran 
has extensive lesions, constant itching and marked 
disfigurement.  

However, the criteria for the next higher 50 percent 
evaluation are not apparent or  closely approximated; there 
is no medical evidence of systemic or nervous manifestations, 
nor is the veteran's skin disability shown to be 
exceptionally repugnant.  While it is apparent that the 
veteran has had multiple skin diagnoses, the Board has 
considered all of the skin findings in rendering this 
decision. 

Evaluation of Bilateral Weak Feet:  The veteran also filed a 
claim for an increased evaluation for his bilateral foot 
disability in August 1992.  In February 1994, a VA 
examination recorded that the veteran was able to get up onto 
his forefeet and rock back onto his heels without problem.  
Reflexes in the lower extremities were equal and reactive and 
circulation was essentially normal.  Sensation was intact.  
There was no evidence of muscle atrophy.  The feet were noted 
to have pes planus deformities with loosening of the 
ligamentous structures.  There were mild bilateral hallux 
valgus deformities.  Otherwise, the feet were essentially 
normal.  The diagnosis was pes planus with mild hallux valgus 
deformities.  

A VA examination of the veteran's feet in October 1999 noted 
the veteran's subjective complaints of pain in the arches due 
to flat feet and also pain over the proximal foot at the 
ankle on the foot dorsum and also around the medial malleolus 
and heel.  The examiner noted that it was not easy to get any 
better description other than it hurts him to walk and to 
stand.  At the time of this examination, it was recorded that 
the veteran had had a stroke and was using a wheelchair.  He 
had difficulty balancing but the doctor felt this was more 
because of a chronic lung condition with marked shortness of 
breath even on walking as little as 5 feet.  It was therefore 
difficult for the physician to independently identify 
difficulties in ambulation attributable to the veteran's 
feet.  Shortness of breath appeared to be the veteran's main 
physical complaint.  He was on no medication for his feet, he 
no longer wore arch supports, his feet did not swell, and he 
did not have bunions.  The veteran was able to stand and walk 
unassisted although his gait was very deliberate and slow.  
His stance was relatively normal.  X-ray studies were 
interpreted as revealing moderate pes planus and hallux 
valgus.  Examination also revealed moderate bilateral pes 
planus but there was no angulation at the tarsus and no 
lateral foot deviation.  Additionally, there did not appear 
to be any marked tenderness on palpation of either foot.  The 
impression was moderate pes planus and bilateral hallux 
valgus with symptoms suggestive of plantar fasciitis.  

Careful review of the clinical evidence on file and the 
criteria for evaluating the veteran's feet leads the Board to 
conclude that the presently assigned 10 percent evaluation 
for moderate acquired flatfoot most nearly approximates the 
veteran's level of bilateral foot disability.  A 10 percent 
evaluation is warranted for bilateral or unilateral acquired 
flatfoot which is moderate with the weight bearing line over 
or medial to the great toe with inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  

The next higher 30 percent evaluation for bilateral acquired 
flatfoot requires severe symptoms with objective evidence of 
marked deformity (pronation, abduction, etc.), with 
accentuated pain on manipulation and use, and indications of 
swelling on use and characteristic callosities.  The veteran 
is not shown to meet or closely approximate the criteria 
required for the 30 percent evaluation.  There is no clinical 
evidence of marked deformity of either of the veteran's feet 
nor are symptoms shown to be severe nor is there shown to be 
swelling or callosities.  It is also noteworthy that physical 
examinations do not reveal muscle wasting or atrophy or 
significant neurological impairment of the feet.  


ORDER

An evaluation in excess of 30 percent for eczematoid 
dermatitis is denied.

An evaluation in excess of 10 percent for bilateral weak feet 
is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

